[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO RECONSIDER
The court has reconsidered its decision of June 3, 1991 in the light of the materials presented to it since that date.
The parties agreed to arbitrate any controversy or claim CT Page 8978 arising out of or relating to the Agreement. . . ." They did limit the power of the arbitration by agreeing that he "may not. . .assess primitive. . .damage. . . ." Plaintiffs amended complaint by virtue of a claim under C.G.S. 42-110g(a) (CUTPA), seeks punitive and damages and attorney's fees. Defendant, by way of a verified "Special Affirmative Defense" also seeks punitive damages and attorney's fees.
The arbitrator may arbitrate all that the parties agreement allows. Chrysler Corporation v. Maiocco, 209 Conn. 579,591.
The parties shall proceed with that arbitration.
N. O'NEILL, J.